Citation Nr: 1743218	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-59 172		DATE
Advanced on the Docket
		

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery bypass graft.


ORDER

New and material evidence has not been presented and the claim for entitlement to compensation under 38 U.S.C.A. § 1151for coronary artery bypass grafting is not reopened.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 2014 rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery bypass graft.

2.  The evidence received since the August 2014 rating decision is not new and material since it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery bypass grafting.


CONCLUSIONS OF LAW

1.  The August 2014 rating decision, denying entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery bypass graft, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence presented since the August 2014 rating decision to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery bypass graft is not new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 501, 5103A(f), 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO), declining to reopen the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151for coronary artery bypass graft.

In a May 2017 statement, the Veteran withdrew his request for a travel board hearing.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7207(a)(2) (West 2014).


Veterans Claims Assistance Act of 2000

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

In September 2015, the Veteran presented a statement in which he stated that he was claiming 100 percent disability due to the coronary artery bypass grafting he received at a VA facility.  The RO construed this statement as a claim to reopen the previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151  for coronary artery bypass graft, which the RO denied.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A.  §§ 501, 5103A(f), 5108, 7104(b), 7105(c) (West 2014).  The exception is when new and material evidence is presented or secured, see 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016), which Congress intended to be a low threshold, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that the law should be interpreted as enabling reopening of a claim, rather than precluding it).

Existing evidence not previously before agency decision makers is "new evidence."  38 C.F.R. § 3.156(a) (2016).  "Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.  The proffered evidence cannot be cumulative or redundant "of the record evidence at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  Id.  In determining whether evidence is new and material, the evidence must be presumed credible.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, evidence that corroborates record evidence is not cumulative or redundant.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).

New evidence may be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If the Board finds that new and material evidence has been presented, after ensuring that VA's duty to assist has been fulfilled, the Board may proceed to evaluate the merits of the claim.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Generally, compensation is available under the provisions of 38 U.S.C.A. § 1151 when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  In such cases, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  The law requires not only that the VA treatment in question resulted in additional disability or death, but also that the proximate cause of the additional disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.

The question for the Board, therefore, is whether the Veteran's statements since the August 2014 rating decision constitute new and material evidence such as to support reopening his claim for compensation under 38 U.S.C.A. § 1151, and the Board finds that they do not.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In May 2014, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for triple bypass surgery (coronary artery bypass graft).  In an accompanying statement the Veteran stated that he had cardiac surgery in April 2013 and that he ended up with "a mess" to his heart and chest structure.  He stated that he could not do anything without getting worn out like he used to be able to do before surgery.  He claimed that he could not sleep at night due to chest bones always shifting.  In his opinion, it was a poor job done.  The Veteran did not present any other evidence.

In an August 2014 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for coronary artery bypass graft, relying upon the Veteran's statement, the Veteran's medical records, and an August 2014 VA medical opinion.  The VA medical examiner reviewed the Veteran's medical records relevant to his cardiac disease.  (CAPRI, received July 6, 2017, at 111-12.)  The examiner noted that prior to surgery the Veteran had a significant cardiac history, including previous intervention.  It was noted that the Veteran signed informed consent forms outlining the risks of surgery, and that, at the time of surgery in April 2013, the Veteran had reduced left ventricular ejection fraction and a patent foramen ovale.  The examiner noted that the operative report was negative for adverse events or excessive blood loss, and the Veteran's post-surgical course was routine.  The examiner noted that in August 2013 the Veteran presented with complaints, and it was determined that the Veteran had developed cardiomyopathy and that X-ray showed anteriorly displaced sternal wires.  The examiner opined:  "It is less as likely and there is no evidence the veterans CABG was caused by, worsened or resulted in additional disability due to:  Carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable."  The RO denied entitlement finding that the evidence failed to establish that VA medical services were the proximate cause of additional disability after the Veteran had cardiac surgery.

In September 2014, the Veteran filed a statement that he was submitting a new claim to VA for the damage caused when he had cardiac surgery.  He stated, among other things, that two veins collapsed, there was left heart damage, "plus a blotched job of putting my chest/ribs back together."  In a November 3, 2014, letter, the RO treated the Veteran's September 2014 statement as a request to reconsider and instructed the Veteran that he had to:  1) present or identify new evidence, 2) file an appeal, or 3)identify clear and unmistakable error in the prior decision.

On November 10, 2014, the Veteran presented a signed Authorization to Disclose Information to the Department of Veterans Affairs but did not include any provider information.  On the back of the form, the Veteran stated that if his new claim was denied again, he would turn the matter over to an attorney.

In December 2014, the Veteran filed a VA Form 21-526EZ, claiming:  "Applying for (New) Claim (Bad) By-pass surgery & (Bad) Breast bone did not heal properly poor workmanship.  It took time off my life.  Every day I feel it!!"

In February 2015, the RO responded to the Veteran instructing that it could not process his new claim.  It stated that in its November 2014 letter to the Veteran it had covered the Veteran's options when a claim has been denied and the appeal period was still pending.  The RO suggested that the Veteran contact his representative.

In July 2015, the Veteran wrote to the Secretary, concerning his claim for 100 percent disability "for the bloched [sic] up by-pass & chest screw up from the VA."  The Veteran stated that it had taken ten years off his life and that he cannot do much without getting worn out.  (Correspondence, received Oct. 21, 2015.)

On August 10, 2015, the Veteran presented a statement that he was writing in regard to his claim about the "blotched" job the VA did of his heart and chest.  Among other things, the Veteran stated that "VA has all the records."  The Veteran stated that he wanted some action.

On August 15, 2015, the August 2014 rating decision became final.

In September 2015, the Veteran filed a VA Form 21-526EZ with an attached statement that he was putting in a new claim for 100 percent because the VA operation he had on his heart and chest left him "a mess."  He stated that he could hardly do anything anymore and that his heart was damaged and his chest was "a mess."  He stated that the hospital had all the facts and X-rays.  The RO construed this to be a claim to reopen.

In a December 2015 rating decision, the RO denied the Veteran's claim to reopen, finding his statements were not new and material evidence.  The Veteran perfected an appeal.

The Board finds that each of the Veteran's statements presented after the August 2014 rating decision are new because it had not been before the agency decisionmakers previously.  These statements, however, are not material because they did not relate to an unestablished fact of VA being the proximate cause of additional disability after the Veteran's cardiac surgery, and they do not raise a reasonable possibility of substantiating the Veteran's claim.  The Veteran's statements do not contain any specific facts that in the context of his medical history show that his current condition was not reasonably foreseeable or was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Accordingly, the claim to entitlement for compensation under 38 U.S.C.A. § 1151 is not reopened.

Based upon the foregoing, as new and material evidence to reopen the finally disallowed claim for entitlement to compensation under 38 U.S.C.A. § 1151 has not been presented, the benefit of the doubt rule does not apply, and the claim for entitlement to compensation under 38 U.S.C.A. § 1151 is not reopened.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


